ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to AFCP 2.0
	The after final amendment submitted November 3, 2021 will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.
Response to After Final
	In the after final claimed filed November 3, 2021: claims 1 and 13 are amended, claims 3-5 and 12 are cancelled, and claims 1, 2, 6-11, and 13-20 are pending.
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search.
Response to Proposed Amendments and Arguments
Driver in view of Tsukada and Thielmann
	The proposed claim amendments and following argument filed November 3, 2021 appear to overcome the rejection of Driver in view of Tsukada and Thielmann.
Thielmann teaches a Cu-Mn-Ni-Sn alloy of up to 0.1% Sn without reducing quality (last para. of the description), such that Sn of 1% is not taught (Remarks pg. 7 para. 3).
Driver in view of Tsukada, Wang, and Marshall
	The proposed claim amendments and following arguments filed November 3, 2021 directed to the rejection of Driver in view of Tsukada and Wang are not persuasive.
The applicant argues Driver discloses Cu-Mn-Ni alloys (Table pg. 2) and Tsukada discloses a Cu-Mn-based alloy ([0026]), such that Sn of 1% is not taught (Remarks pg. 7 paras. 1-3).
	The applicant argues Wang includes Zn, smaller than 10% Ni (para. 3), does not disclose the low thermal electromotive force, and is non-analogous art because it is a brazing alloy (Remarks pg. 8 para. 1) and that Marshall discloses a Cu-based alloy, not a resistor, no Ni or Sn, and no low thermal electromotive force (Remarks pg. 8 para. 2), such that neither read on a Cu64Ni10Mn25Sn1 or Cu61Ni11Mn27Zn1 alloy.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Claim 1 is rejected over Driver in view of Tsukada and Wang, where Driver teaches a 65% Cu, 25% Mn, 10% Ni alloy (Driver 2:3-24), Tsukada teaches Cu-Mn-based alloys have high resistance and are known to be used as a resistor element in resistor (Tsukada [0025], [0026]), and Wang teaches adding 0.1 to 1.5% Sn (Wang Table 1) increases the alloy’s corrosion resistance (Wang written English translation (5)). Evidence to overcome the obviousness of adding 0.1 to 1.5% Sn as taught by Wang to the alloy of Driver has not been presented.
Claim 4 is further rejected over Marshall, where Marshall teaches 0.05% Mg (Marshall 11:2:2) deoxidizes Cu, causing elimination of gases and oxides that enter in soluble and stable combinations (Marshall 11:1:5). Evidence to overcome the obviousness of adding 0.05% Mg as taught by Marshall to the alloy of Driver has not been presented.
	The applicant argues the low thermal electromotive force is an unexpected property that is evidence of nonobviousness (Remarks pg. 8 para. 4).
	Evidence to support the above argument has not been presented. The burden is on the applicant to establish that results are unexpected and significant. The evidence relied upon should 
Thielmann in view of Tsukada
	The proposed claim amendments and following argument filed November 3, 2021 appear to overcome the rejection of Thielmann in view of Tsukada.
	Thielmann discloses a Cu-Mn-Ni-Sn alloy of up to 0.1% without reducing quality (last para. of the description) and 1 to 9% Ni (claim 1 at 4:35-42, [0005]), but does not disclose 1% Sn and 10 to 11% Ni (Remarks pg. 8 para. 7, pg. 9 paras. 1-2).
Igarashi in view of Wang 
	The proposed claim amendments and following arguments filed November 3, 2021 directed to the rejection of Igarashi in view of Wang are not persuasive.
	The applicant argues Tsukada discloses a Cu-Mn-based alloy ([0026]) (Remarks pg. 11 para. 1)., Wang includes Zn, smaller than 10% Ni (para. 3), does not disclose the low thermal electromotive force, and is non-analogous art because it is a brazing alloy (Remarks pg. 10 para. 4), and Marshall discloses a Cu-based alloy, not a resistor, no Ni or Sn, and no low thermal electromotive force (Remarks pg. 11 para. 2), such that a Cu64Ni10Mn25Sn1 or Cu61Ni11Mn27Zn1 alloy are not taught.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Claim 1 is rejected over Igarashi in view of Wang, where Igarashi teaches a 50 to 85% Cu, 12 to 30% Mn, 2 to 16% resistive element (Igarashi [0020], Fig. 1) and Wang teaches adding 0.1 to 1.5% Sn (Wang Table 1) increases the alloy’s corrosion resistance (Wang written English translation (5)). Evidence to overcome the obviousness of adding 0.1 to 1.5% Sn as taught by Wang to the alloy of Igarashi has not been presented.
Claims 2 and 11 are further rejected over Tsukada, which teaches that it is known in the art to use a Cu-Mn-based alloy as a resistor element (Tsukada [0025]-[0027]).
Claim 4 is further rejected over Marshall, where Marshall teaches 0.05% Mg (Marshall 11:2:2) deoxidizes Cu, causing elimination of gases and oxides that enter in soluble and stable combinations (Marshall 11:1:5). Evidence to overcome the obviousness of adding 0.05% Mg as taught by Marshall to the alloy of Igarashi has not been presented.
	The applicant argues the low thermal electromotive force is an unexpected property that is evidence of nonobviousness (Remarks pg. 11 para. 4).
	Evidence to support the above argument has not been presented. The burden is on the applicant to establish that results are unexpected and significant. The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP 716.02(b)(I).
Igarashi in view of Thielmann
	The proposed claim amendments and following argument filed November 3, 2021 appear to overcome the rejection of Igarashi in view of Thielmann.
	The applicant argues Thielmann discloses a Cu-Mn-Ni-Sn alloy of up to 0.1% without reducing quality (last para. of the description) and 1 to 9% Ni (claim 1 at 4:35-42, [0005]), but does not disclose 1% Sn and 10 to 11% Ni (Remarks pg. 10 paras. 5-6).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735           


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735